UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-138806 MOGUL ENERGY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 98-0461623 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 520 Pike Street, Suite 2210, Seattle, WA 98101 (Address of principal executive offices) (206) 357-4220 (Registrant's telephone number) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT: None1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§Sec.229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec.229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer o Non-accelerated filer £ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the voting and non-voting common equity held by non-affiliates as at June 30, 2009, based on the average bid and asked price of such common equity as quoted on the Over-the-Counter Bulletin Board (OTCBB) on June 30, 2009 (average was $0.02), was $1,428,920.For purposes of this computation, all officers, directors, and 5 percent beneficial owners of the registrant are deemed to be affiliates.Such determination should not be deemed an admission that such directors, officers, or 5 percent beneficial owners are, in fact, affiliates of the registrant. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.As of March 31, 2010, there were 57,445,987 common shares outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None PART I Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events and/or our future financial performance.Generally, you can identify forward-looking statements by terminology such as “intends,” "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", or "potential" or the negative of these terms or other comparable terminology.To the extent that such statements are not recitations of historical fact, such statements constitute forward-looking statements that, by definition, involve risks and uncertainties.These statements reflect only our current expectations and involve known and unknown risks, uncertainties and other factors, many of which are unforeseen, including the risks in Item 1A entitled "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.You should not place undue reliance on these forward-looking statements.These forward-looking statements are within the meaning of Section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbors created thereby.Except as required by applicable law, including, but not limited to, the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. In this Annual Report, unless otherwise specified, all references to "common shares" refer to common shares in the capital of Mogul Energy International, Inc., and the terms “Company,” Registrant,” "we" "us" and "our" mean Mogul Energy International, Inc. ITEM 1. BUSINESS. General Development of Business We are a Delaware corporation formed on July 25, 2005, with our principal place of business in the State of Washington.We also maintain offices in Vancouver, British Columbia and Toronto, Ontario, Canada.We are an independent oil and gas exploration company established to take advantage of the low cost acquisition opportunities near other producing and proven oil fields. Since our formation, we have engaged in activities related to financing of our operations, the acquisition of our property rights and the drilling of both development and exploratory wells. To date, we have not generated any operating revenues.The address of our website is www.mogulenergy.com. Information on our website is not part of this report. Business of the Issuer We are focused on exploration and acquisition of properties with potential for hydrocarbon (oil and gas) development.Our business strategy is to conduct exploration on our current properties for hyrdrocarbons and expand our business through development of those properties and, if warranted, the acquisition and development of other properties that have: § Low entry cost as measured on a dollar per barrel for proven and potential reserves; § Ready access to infrastructure allowing for production within a short time period without significant capital commitments; and § Ready access to local and export markets without the need for immediate investment in pipeline construction projects. Initially, we intend to use third-party providers to engage in most if not all of any oil and gas producing activities in which we may engage if our properties reveal the potential for such activity in the future. We have engaged in preliminaryexploratory activities, review of data pertaining to our properties, and the establishment of initial exploration plans. Our preliminary exploratory activities have, to date, resulted in one “dry-hole” drilled on the Fairlight Prospect, and a dry hole in our Freehold properties one well under evaluation.The Company continues to hold the quarter section on which a well with possible reserves was established but all other Freehold leases have expired (Saskatchewan, Canada); and one non-commercial hole drilled on the EWA Concession. (Egypt). We continue to seek out attractive property acquisitions and to dispose of property interests in which we no longer have any exploratory or development interest. Material Asset Purchases and Sale. On February 12, 2009, we entered an agreement for a 40% interest (the “Excelaron Interest”) in Excelaron LLP, a privately held company based in California (“Excelaron”). The acquisition is contingent upon our making a capital contribution of $2,300,000 in installments over a specified period.To date, we have made payments totaling $425,000.If we do not make all of the payments our interest will be significantly reduced. On October 5, 2009 we entered a binding letter of intent with Vesta Capital Corp (“Vesta”), Excelaron and other parties pursuant to which we agreed to sell and assign our 40% interest in Excelaron Interestin exchange for 38,500,000 common shares of Vesta (the “Vesta Shares”),as part of a qualifying transaction (collectively, the “Excelaron Transaction”) in accordance with the policies of the TSX Venture Exchange pursuant to which Vesta would become a publicly traded company on the TSX-V. Subsequent to the year ended December 31, 2009 we entered into a Definitive Qualifying Transaction Agreement (the “Definitive Agreement”) in order to effectuate the Excelaron Transaction.Following several amendments to, the Definitive Agreement, on March 26, 2010 an amended Qualifying Transaction Agreement was executed (the “Amended Qualifying Transaction Agreement”) pursuant to which we agreed to accept, in lieu of the Vesta Shares, an aggregate of $1,000,000 Canadian Dollars and the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest. The Amended Agreement, among other things, also relieves us of our undertaking to Excelaron to to pay a $2,300,000 capital contribution to be used to acquire and develop the oil and gas lease. The transactions contemplated by the Amended Agreement are expected to be consummated by April 30, 2010 We entered into an Agreement of Purchase and Sale (the “EWA Agreement”) with Egypt Oil Holdings Ltd. (“Egypt Oil”), Sea Dragon Energy Inc. (“Sea Dragon”), and Dover Investments Limited.The EWA Agreement, effective March 21, 2008, was part of a larger transaction (the “Transaction”) that closed on April 24, 2008.The Transaction ultimately resulted in the sale by us to Sea Dragon of the Company’s 20% working interest in the East Wadi Araba (EWA) Concession in the Gulf of Suez, in exchange for satisfaction of our outstanding liabilities relating to our former drill program on the EWA Concession, a cash payment to us of US$100,000, and equity participation in Sea Dragon in the amount of four million (4,000,000) shares. See also “ITEM 8B. OTHER INFORMATION” below. Employees As of March 31, 2010, we had one full time employee.We hire part-time employees and/or independent contractor consultants as required.We will continue to rely on independent contractors as needed.If we are successful in any future drilling programs, we may retain additional employees or contractors. ITEM 1A. RISK FACTORS. You should carefully consider the risks described below, and the other information contained in this Annual Report, before purchasing shares of our common stock. Some of the risks and uncertainties we face are described below; however, the risks and uncertainties described below are not the only risks and uncertainties we face, and risks and uncertainties not listed herein may materially adversely affect our business.If any of the following risks actually occur, our business, financial condition, or results or operations could be materially adversely affected, the price of our common stock could decline, and you may lose all or part of your investment therein.You should acquire shares of our common stock only if you can afford to lose your entire investment. Risks Associated With Our Business We have a limited operating history which makes your evaluation of our business difficult. We have incurred losses in recent periods for start-up efforts and may incur losses in the future. We were organized on July 25, 2005; since inception through December 31, 2009 we have incurred an operating loss of $6,721,905. We expect to incur substantial operating losses for the foreseeable future, as well. We are in the exploration stage of our business development. We have engaged in preliminary, exploratory activities, review of data pertaining to our properties, and the establishment of initial exploration plans. Our preliminary exploratory activities have, to date, resulted in one “dry-hole” drilled on the Fairlight Prospect, and a dry hole in our Freehold properties, and one well under evaluation in Saskatchewan, and one non-commercial hole drilled on the EWA Concession. We have a very limited operating history upon which you can evaluate our business and prospects.Accordingly, you should consider and evaluate our business prospects by considering the risks associated with our early stage status and lack ofoperational experience. We expect to face many of the typical challenges of a startup business. We were only recently organized and have been in operation for just over four years. Accordingly, a startup business like ours faces a number of challenges. For example, engaging the services of qualified support personnel and related consultants and other experts is very important in the oil and gas exploration business, and there is keen competition for the services of these experts, consultants, and support personnel. Equally important in the oil and gas exploration business is the establishment of initial exploration plans for drilling prospects, and the efficient analysis of relevant information.Establishing and maintaining budgets and appropriate financial controls is also very important to a startup business. If we fail to address one or more of these activities, or curb operating losses, our ability to carry out our business plan may be materially impaired. We will require additional financing to sustain our operations and without it we will not be able to continue operations.Our ability to obtain such additional funding will determine our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. There is substantial doubt about our ability to continue as a going concern due to the losses incurred since inception, our accumulated deficit, and lack of revenues.Our company has a limited operating history and is considered in the development stage. The success of our company is significantly dependent on a successful drilling, completion and production program. Our company’s operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. No assurance can be given that we may be able to operate on a profitable basis. We are in the development stage and potential investors should be aware of the difficulties normally encountered by enterprises in the development stage. There can be no assurance that our business plan will prove successful, and no assurance that we may be able to operate profitably, if at all. There is no assurance that actual cash requirements will not exceed our estimates, in which case we will require additional financing to further explore and if warranted bring our properties into commercial operation, finance working capital, and pay for operating expenses and capital requirements until we achieve a positive cash flow.There can be no assurance that, if required, any such financing will be available upon terms and conditions acceptable to us, if at all. If we are unable to obtain additional financing in a sufficient amount when needed, and upon terms and conditions acceptable to us our operations and activities will be materially adversely affected. We will need funds sufficient to meet our immediate needs and will require further funds to finance the development of our company. There can be no assurance that such funds will be available or available on terms satisfactory to us. If additional funds are raised by issuing equity securities, further dilution to existing or future shareholders is likely to result. If adequate funds are not available on acceptable terms when needed, we may be required to delay, scale back or eliminate the development of our company.All or a portion of our interest in our properties may be lost if we are unable to obtain significant additional financing, as we are required to make significant expenditures on the exploration and development of our properties.Inadequate funding could also impair our ability to compete in the marketplace, which may result in the dissolution of our company. The oil and gas exploration business involves many operating risks that can cause substantial losses. Numerous risks affect our drilling activities, including the risk of drilling non-productive wells or dry holes. To date, we have completed drilling on four wells – three on the Fairlight Prospect and Freehold properties in Saskatchewan and one on the EWA Concession – three wells were non-commercial “dry holes,” and one on the Freehold properties has been suspended and is being evaluated.The cost of drilling, completing and operating wells, and of installing production facilities and pipelines is often uncertain.Also, our drilling operations could diminish or cease due to a number of factors, including any of the following: • title problems; • weather conditions; • fires; • explosions; • blow-outs and surface cratering; • uncontrollable flows of underground natural gas, oil and formation water; • natural disasters; • pipe or cement failures; • casing collapses; • embedded oilfield drilling and service tools; • abnormally pressured formations; • environmental hazards such as natural gas leaks, oil spills, pipeline ruptures and discharges of toxic gases; • noncompliance with governmental requirements; or • shortages or delays in the delivery or availability of material, equipment or fabrication yards. As a result, we could incur substantial liabilities that could reduce or eliminate the funds available for exploration, development or leasehold acquisitions, or result in loss of equipment and properties.Given our limited financial resources, the occurrence of any one or more of the foregoing events would have a material adverse affect on our operations and the market price of our common stock. Our foreign operations subject us to additional risks, including currency fluctuations which may periodically affect our financial position and results. Our property interests and operations in Canada are subject to the various risks inherent in foreign operations. These risks include the following: • currency restrictions and exchange rate fluctuations; • risks of increases in taxes and governmental royalties and renegotiation of contracts with governmental entities; and • changes in laws and policies governing operations of foreign-based companies. We maintain our accounts in US and Canadian currencies and are therefore subject to currency fluctuations and such fluctuations may periodically affect our financial position and results. We do not engage in currency hedging activities.United States laws and policies on foreign trade, taxation and investment may also adversely affect our international operations. In addition, if a dispute arises from foreign operations, foreign courts may have exclusive jurisdiction over the dispute, or we may not be able to subject foreign persons to the jurisdiction of United States courts.There is no assurance that the laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in Canada or any other jurisdiction, will not be changed, applied or interpreted in a manner which will fundamentally alter the ability of our company to carry on our business in Canada. The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate and/or our profitability in Canada. We may not be able to obtain sufficient drilling equipment and experienced personnel to conduct our operations. In periods of increased drilling activity resulting from high commodity prices, demand exceeds availability for drilling rigs, drilling vessels, supply boats and personnel experienced in the oil and gas industry in general, and the offshore oil and gas industry in particular. This may lead to difficulty and delays, especially in light of our limited resources and operations, in consistently obtaining services and equipment from vendors, obtaining drilling rigs and other equipment at favorable rates, and scheduling equipment fabrication at factories and fabrication yards. This, in turn, may lead to projects being delayed or experiencing increased costs. Third party operators of the properties in which we have an interest may act in ways that are not in our best interests. Except in regards to the Freehold Properties, we do not act as the operator with respect to the properties in which we have an interest. Other companies may operate all or a portion of the oil and natural gas properties in which we have an interest. As a result, we have limited influence over operations on some of those properties or their associated costs. Our limited influence on non-operated properties could result in the following: • the operator may initiate exploration or development projects on a different schedule than we prefer; • the operator may propose to drill more wells or build more facilities on a project than we have funds for, which may mean that we cannot participate in those projects or share in a substantial share of the revenues from those projects; and • if the operator refuses to initiate an exploration or development project, we may not be able to pursue the project. Any of these events could significantly affect our anticipated exploration and development activities and the economic value of those properties to us as well as the market price, if any, of our common stock. The success of our business depends upon our ability to find, develop and acquire oil and gas reserves. To date we have not established reserves on any of our properties; in fact, of the four wells on which we completed drilling, three were “dry holes,” and one is under evaluation.We now plan on implementing further exploratory activities on our Freehold Properties in the future. There is, however, no guarantee that such exploratory activities will lead to the identification of additional drill sites or, if identified and wells are drilled, that we will find reserves that we can economically produce. Future drilling activities will subject us to many risks, including the risk that we will not find commercially productive reservoirs. Drilling for oil and natural gas can be unprofitable, not only as a result of dry holes, which we have experienced, but also from productive wells that do not produce sufficient oil to return a profit. Also, title problems, weather conditions, governmental requirements and shortages or delays in the delivery of equipment and services can delay our drilling operations or result in their cancellation. The cost of drilling, completing and operating wells is often uncertain, and not all wells produce oil and gas. As a result, we may not recover all or any portion of our investment. If we do not establish reserves and or obtain additional financing, we may not be able to satisfy our substantial capital requirements and may be required to cease or curtail our operations. If we identify additional drilling targets, we require substantial capital to continue our exploration efforts and to acquire mineral interests, our ongoing capital requirements consist primarily of the following items: • funding our 2010 capital and exploration budget; If we cannot generate sufficient cash flow from operations or raise funds externally in the amounts and at the times needed, we may not be able to discover reserves or meet our financial obligations.If we are unable to obtain such financing when needed, on commercially reasonable terms, we may be required to cease or curtail our operations which could have a materially adverse impact on the market price of our stock. The potential profitability of oil and gas ventures depends upon factors beyond the control of our company.A decline in oil and gas prices will adversely affect our ability to obtain additional financing we will require in order to undertake our future drilling activities. To date we have funded our capital requirements primarily from the offer and sale of our equity securities through the offer and sale of our common stock.We will need to raise additional capital to fund any future drilling activities.Our ability to do so may be adversely affected by any decrease of prices of, and demand for, natural gas and oil. Historically, the markets for natural gas and oil have been volatile and this volatility is likely to continue in the future. The potential profitability of oil and gas properties is dependent upon many factors beyond our control.Prices for natural gas and oil may fluctuate widely in response to relatively minor changes in the supply of and demand for natural gas and oil, market uncertainty and a variety of additional factors that are beyond our control, such as: • the price of foreign imports; • overall domestic and global economic conditions; • political and economic conditions or hostilities in oil producing regions, including the Middle East; • the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; • weather conditions; • domestic and foreign governmental regulations; • development of alternate technologies; and • the price and availability of alternative fuels. If we are unable to obtain such financing when needed, on commercially reasonable terms, we may be required to cease or curtail our operations which could have a materially adverse impact on the market price of our stock.Additionally, due to world-wide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project. These changes and events may materially affect our financial performance.Moreover, the marketability of oil and gas which may be acquired or discovered will be affected by numerous factors beyond our control. These factors include the proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental protection. The extent of these factors cannot be accurately predicted but the combination of these factors may result in our company not receiving an adequate return on invested capital. We will continue to pursue acquisitions and dispositions which if consummated could adversely affect our cash flow and liquidity. We will continue to seek opportunities to generate value through the purchase and sale of properties. We examine potential transactions on a regular basis, depending on market conditions, available opportunities and other factors. Dispositions of portions of our existing business or properties would be intended to result in the realization of immediate value but would consequently result in lower cash flows over the longer term unless the proceeds are reinvested in more productive assets. We face competition from a large number of companies many of which have resources far in excess of ours. The oil and gas industry is highly competitive. We compete with major and independent oil and natural gas companies as well as smaller companies who are better financed than we are, for property acquisitions. We also compete for equipment and labor required for us to develop and exploit our properties. Many of our competitors have substantially greater financial and other resources than we do. As a result, those competitors may be better able to withstand sustained periods of unsuccessful drilling. In addition, larger competitors may be able to absorb the burden of any changes in applicable laws and regulations more easily than we can, which would adversely affect our competitive position. These competitors may be able to pay more for exploratory prospects and productive oil and natural gas properties and may be able to define, evaluate, bid for and purchase a greater number of properties and prospects than we can. Our ability to explore for oil and natural gas prospects and to acquire additional properties in the future will depend on our ability to conduct operations and to evaluate and select suitable properties and transactions in this highly competitive environment. Moreover, the oil and natural gas industry itself competes with other industries in supplying the energy and fuel needs of industrial, commercial and other consumers. Increased competition causing oversupply or depressed prices could greatly affect our operational revenues. Oil and gas operations, including our contemplated drilling activities, are subject to comprehensive regulation which may cause substantial delays or require capital outlays in excess of those anticipated causing an adverse effect on our company. Our oil and gas operations in Canada (and previously Egypt) are subject to local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Oil and gas operations are also subject to local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment. Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received. Environmental standards imposed by local authorities may be changed and any such changes may have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. To date we have not been required to spend any material amount on compliance with environmental regulations. However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. If we do not adequately manage the risks associated with conducting business in foreign countries our business operations will suffer. A part of our business strategy is to seek to acquire and develop leases and operations in foreign countries. If we are able to implement such strategy, we may experience difficulty in managing international operations as a result of technical problems, distance, language and cultural differences. There are significant risks inherent in doing business on an international level, such as, political and economic instability, civil unrest, crime, unexpected changes in regulatory requirements, trade barriers, difficulties in staffing and managing foreign operations, fluctuations in foreign currency exchange rates, longer payment cycles, problems in collecting amounts due, difficulty in enforcing contracts, seasonal fluctuation in business activity and potential adverse tax consequences. If any of such risks materialize we may have little or no ability to manage them or avert any consequences there from and our business may suffer as a result. We have not established any reserves on any of our properties.As our properties are in the exploration stage there can be no assurance that we will establish commercial discoveries on our properties. Although we have drilled exploratory wells on the EWA Concession (Egypt) and on the Fairlight Prospect and Freehold Properties in Saskatchewan (three of which were “dry holes,” and one of which is under evaluation), we have not established any reserves on any of these properties.Exploration for economic reserves of oil and gas is subject to a number of risk factors. Few of the properties that are explored are ultimately developed into producing oil and/or gas wells. Our properties are in the exploration stage only and are without proven reserves of oil and gas. There can be no assurance that we will establish commercial discoveries on any of our properties. We do not currently maintain insurance against potential losses and unexpected liabilities. Our operations are subject to inherent casualty risks such as blowouts, fires, explosions and marine hazards. If any such event occurred, we could be subject to substantial financial losses due to personal injury, property damage, environmental discharge, or suspension of operations. The impact on us of one of these events could be significant. We do not presently have any insurance coverage as to such potential casualties and, even if we were to obtain such insurance coverage, there is no assurance that such coverage will be adequate to protect us against all operational risks. Although we may purchase insurance at levels we believe to be customary for a company of our size in our industry, we are not fully insured against all risks incident to our business. For some risks, we may not obtain insurance if we believe the cost of available insurance is excessive relative to the risks presented. In addition, pollution and environmental risks generally are not fully insurable. If a significant accident or other event occurs and is not fully covered by insurance, it could adversely affect our operations and financial condition. We are dependent on retaining our senior management and key personnel and the loss of any of our key management personnel would have an adverse impact on future development and could impair our ability to succeed. To a large extent, we depend on the services of the founders of the company, and other senior management, advisors, joint partners and personnel. These individuals have critical and unique knowledge of our operations that facilitate the evaluation and acquisitions of existing and potential properties in Canada.We face competition for qualified personnel from numerous industry sources, and there can be no assurance that we will be able to attract and retain qualified personnel on acceptable terms.We do not have key man insurance on any of our employees.The loss of these experienced personnel could have a material adverse impact on our financial condition or operations, including our ability to compete in Canada.During 2009 Mr. Pratt, a director of the Company resigned, leaving the Company with only on Director and officer. We will be required to rely upon services provided to us by third parties. We expect to be totally dependent upon third-party providers to enable us to engage in all of our business activities. Such parties may include, but may not be limited to, consultants engaged to provide reserve calculations, seismic interpretation and, to the extent required, third party drilling contractors. Accordingly, we will be required to establish and maintain strategic relationships with a wide array of third party providers in order to engage in any meaningful business activity. If we are unable to establish and maintain relationships with such third party providers our business prospects will be impaired. Our write-downs of the carrying values of oil and natural gas properties may adversely affect our earnings. We are in the early stages of the exploration and development of unproven properties in Canada. We have adopted the “full cost method” of accounting for acquisition, exploration and assessment of exploration properties. Early exploration and the costs including rights to explore, geological and geophysical studies, exploratory drilling and activities in relation to evaluating the technical and feasibility and commercial viability of extracting the oil and gas from the target properties are reasonably viewed necessary to evaluate and determine probable and proven reserves on the properties. We currently have full-cost pools in Canada and the United States. Depletion and amortization of the full-cost pools will be computed using the units of production method based on proven reserves, if any, as determined by the aforementioned activities. In accordance with the full cost method of accounting, all costs associated with oil and gas property development and investment are capitalized on a project-by-project basis pending determination of the feasibility of the project. Costs incurred include appropriate technical and administrative expenses but not general overheads. Investments in unproven properties and major development projects are not amortized until proven reserves associated with the projects can be determined. If an oil and gas property development project is successful, the related expenditures will be transferred to tangible assets and amortized over the estimated life of the reserves on a unit of production method. Where a project is abandoned or considered to be of no further commercial value to the company, the related costs will be written off. Unevaluated oil and gas costs are assessed at each period end and where there are indications of impairment the related costs will be written off. The recoverability of unevaluated oil and gas costs is dependent upon the discovery of economically recoverable reserves, our ability to obtain necessary financing to complete the development of reserves and future profitable production or proceeds from the disposition of recoverable reserves. Terrorist attacks and threats or actual war may negatively affect our business, financial condition and results of operations. Our business is affected by general economic conditions and fluctuations in consumer confidence and spending, which can decline as a result of numerous factors outside of our control, such as terrorist attacks and acts of war. Recent terrorist attacks in the United States of America, as well as events occurring in response to or in connection with them, including future terrorist attacks against United States targets, rumors or threats of war, actual conflicts involving the United States of America or its allies, or military or trade disruptions impacting our suppliers or our customers, may adversely impact our operations. Strategic targets such as energy-related assets may be at greater risk of future terrorist attacks than other targets in the United States of America. These occurrences could have an adverse impact on energy prices, including prices for our natural gas and crude oil production. In addition, disruption or significant increases in energy prices could result in government-imposed price controls. It is possible that any or a combination of these occurrences could have a material adverse effect on our business, financial condition and results of operations. Because of the early stage of development and the nature of our business, our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of our development. We are engaged in the business of exploring and, if warranted, developing commercial reserves of oil and gas. Our properties are in the exploration stage only and are without known reserves of oil and gas, and there can be no assurance that we will establish commercial discoveries on our properties.We have not generated any revenues nor have we realized a profit from our operations to date and there is little likelihood that we will generate any revenues or realize any profits in the short term. Any profitability in the future from our business will be dependent upon locating and developing economic reserves of oil and gas, which itself is subject to numerous risk factors as set forth herein. Since we have not generated any revenues, we will have to raise additional monies through the sale of our equity securities or debt in order to continue our business operations. Our management team does not have extensive experience in public company matters, which could impair our ability to comply with legal and regulatory requirements. Our management team (consisting of our officers and directors) has had limited U.S. public company management experience or responsibilities, which could impair our ability to comply with legal and regulatory requirements, such as the Sarbanes-Oxley Act of 2002 and applicable federal securities laws including filing on a timely basis required reports and other required information. Our management may not be able to implement and affect programs and policies in an effective and timely manner that adequately respond to increased legal or regulatory compliance and reporting requirements imposed by such laws and regulations. Our failure to comply with such laws and regulations could lead to the imposition of fines and penalties and further result in the deterioration of our business. Our compliance with changing laws and rules regarding corporate governance and public disclosure may result in additional expenses to us which, in turn, may adversely affect our ability to continue our operations. Keeping abreast of, and in compliance with, changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and, in the event we are ever approved for listing on either NASDAQ or a registered exchange, NASDAQ and stock exchange rules, will require an increased amount of management attention and external resources. We intend to continue to invest all reasonably necessary resources to comply with evolving standards, which may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. This could have an adverse impact on our ongoing operations. Our proposed business raises potential conflicts of interests between certain of our officers and directors and us. Certain of our directors are or may become directors of other oil and gas companies and, to the extent that such other companies may participate in ventures in which we may participate, our directors may have a conflict of interest in negotiating and concluding terms regarding the extent of such participation by us and such other companies. In addition, directors may present potential prospects to such other companies rather than presenting the opportunities to us. We have not established any mechanisms regarding the resolution of any such conflict if it were to arise; accordingly, there is no assurance that any such conflict will be resolved in a manner that would not be adverse to our interest. Moreover, since our inception, we have acquired our property interests from entities controlled by or in which certain of our shareholders and directors have or may have an interests. We did not seek to obtain an independent evaluation of the fairness of the terms and conditions related to our acquisition of these properties. Such terms and conditions may prove to be financially more onerous than if we had acquired such properties from unrelated third parties; and, ultimately may result in the loss of our interests in such properties. We have agreements in respect of our properties, but our properties may be subject to prior unregistered agreements, or transfers which have not been recorded or detected through title searches, and are subject to a governmental right of participation, resulting in a possible claim against any future revenues generated by such properties. We have agreements with respect to our oil and gas properties and we believe our interests are valid and enforceable, although we have not obtained an opinion of counsel or any similar form of title opinion to that effect.These agreements do not guarantee title against all possible claims. The properties may be subject to prior unregistered agreements, or transfers which have not been recorded or detected through title research.If the interests in our properties are challenged, we may have to expend funds defending any such claims and may ultimately lose some or all of any revenues generated from the properties if we lose our interest in such properties. A majority of our directors and officers are located outside the United States, with the result that it may be difficult for investors to enforce within the United States any judgments obtained against us or any of our directors or officers. A majority of our directors and officers are nationals and/or residents of countries other than the United States, and all or a portion of such persons’ assets are located outside the United States. As a result, it may be difficult for investors to enforce within the United States any judgments obtained against us or our officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. Consequently, you may be effectively prevented from pursuing remedies under United States federal securities laws against our directors or officers. Risks Related to our Common Stock Investors’ interests in our company will be diluted and investors may suffer dilution in their net book value per share if we issue additional shares or raise funds through the sale of equity securities. Our certificate of incorporation authorizes the issuance of 100,000,000 shares of common stock, each with a par value of $0.001. In the event that we are required to issue any additional shares or enter into private placements to raise financing through the sale of equity securities, investors’ interests in our company will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold. If we issue any such additional shares, such issuances also will cause a reduction in the proportionate ownership and voting power of all other shareholders. Further, any such issuance may result in a change in our control. We do not intend to pay dividends for the foreseeable future. We currently intend to retain future earnings, if any, to support the development and expansion of our business and do not anticipate paying cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase the shares offered by the Selling Shareholders pursuant to this prospectus. We may conduct further offerings in the future in which case your shareholdings will be diluted. Since our inception, we have relied on such equity sales of our common stock to fund our operations. We may conduct further equity offerings in the future to finance our current projects or to finance subsequent projects that we decide to undertake. If common stock is issued in return for additional funds, the price per share could be lower than that paid by our current stockholders. We anticipate continuing to rely on equity sales of our common stock in order to fund our business operations. If we issue additional stock, your percentage interest in us will be diluted. The result of this could reduce the value of your stock. We may issue preferred stock which may have greater rights than our common stock. Our certificate of incorporation authorizes us to issue up to 10,000,000 shares of preferred stock. Currently no preferred shares are issued and outstanding; however, we can issue shares of our preferred stock in one or more series and can set the terms of the preferred stock without seeking any further approval from our common shareholders. Any preferred stock that we issue may rank ahead of our common stock in terms of dividend priority or liquidation premiums and may have greater voting rights than our common stock. In addition, such preferred stock may contain provisions allowing them to be converted into shares of common stock, which could dilute the value of common stock to current shareholders and could adversely affect the market price, if any, of our common stock. Our common stock is a "penny stock," and because "penny stock” rules will apply, you may find it difficult to sell the shares of our common stock you acquired in this offering. Our common stock is a “penny stock,” as that term is defined under Rule 3a51-1 of the Securities Exchange Act of 1934. Generally, a "penny stock" is a common stock that is not listed on a securities exchange and trades on the OTCBB for less than $5.00 a share. Prices in our stock often are not available to buyers and sellers and the market may be very limited. Penny stocks in start-up companies are among the riskiest equity investments. Broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the U.S. Securities & Exchange Commission. The document provides information about penny stocks and the nature and level of risks involved in investing in the penny stock market. A broker must also give a purchaser, orally or in writing, bid and offer quotations and information regarding broker and salesperson compensation, make a written determination that the penny stock is a suitable investment for the purchaser, and obtain the purchaser's written agreement to the purchase. Many brokers choose not to participate in penny stock transactions. Because of the penny stock rules, there is less trading activity in penny stocks and you are likely to have difficulty selling your shares. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. Our principal office is located at 520 Pike Street, Suite 2210, Seattle, Washington, USA 98101.We also have administrative offices located at 207 West Hastings Street, #1111, Vancouver, British Columbia, Canada V6B 1H7, and Suite 201, 47 Colburne St., Toronto, Ontario, Canada M5E 1P8.These offices are leased.We lease office space in Seattle, Washington, from The Law Office of Mussehl & Khan, a law firm in which one of our former officers and a former director are partners. The lease payments are currently $400 per month. The office lease may be terminated by either party upon 30 days notice to the other.The Vancouver location is leased for CDN$1,314 per month ($625 as of November 30, 2009), renewable annually.The Toronto location is leased for CDN$8,838 per month.Our premises are adequate for our current operations, and we do not anticipate that we will acquire or lease additional premises in the foreseeable future. See Note 5 to Financial Statements. All of our oil and gas properties are located in the United States and Canada.As of December 31, 2009, our petroleum leases situated in South East Saskatchewan expired.The Company sold its former twenty percent (20%) working interest in the East Wadi Araba (EWA) Concession located in the Gulf of Suez, Arab Republic of Egypt (the “EWA Concession”) in 2008 for common shares of Sea Dragon Energy, Inc, as discussed herein. In 2008, we completed a drilling program on the Freehold Properties possessed at that time.One well encountered an oil bearing zone in the Bakken.This well has been suspended pending further evaluation and the mineral rights to the quarter section on which this well is situated remain those of the Company. We do not have any established reserves on our properties. On February 12, 2009, we entered an agreement to acquire the Excelaron Interest. The acquisition is contingent upon our making a capital contribution of $2,300,000 in installments over a specified period.To date, we have made payments totaling $425,000.If we do not make all of the payments our interest will be significantly reduced. On October 5, 2009 we entered a binding letter of intent with Vesta, Excelaron and other parties pursuant to which we agreed to sell and assign our 40% interest in Excelaron Interestin exchange for 38,500,000 common shares of Vesta, as part of a qualifying transaction in accordance with the policies of the TSX Venture Exchange pursuant to which Vesta would become a publicly traded company on the TSX-V. Subsequent to the year ended December 31, 2009 we entered into a Definitive Agreement in order to effectuate the Excelaron Transaction.Following several amendments to, the Agreement, on March 26, 2010 we entered into the Amended Qualifying Transaction Agreement pursuant to which we agreed to accept, in lieu of the Vesta Shares, an aggregate of $1,000,000 Canadian Dollars and the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest. The Amended Agreement, among other things, also relieves us of our undertaking to Excelaron to to pay a $2,300,000 capital contribution to be used to acquire and develop oil and gas lease.This obligation will Excelaron Interest to the acquiring party. This will improve our cash position and reduce future liabilities. The transactions contemplated by the Amended Agreement are expected to be consummated by April 30, 2010. ITEM 3. LEGAL PROCEEDINGS. We currently know of no material active or pending legal proceedings in which the Company is a party, or of which any of our property is the subject.Nor is the Company involved as a plaintiff in any material active or pending litigation. We know of no material active or pending legal proceedings in which any of our directors, officers, or affiliates, or any registered beneficial shareholder, is an adverse party to us or has a material interest adverse to our interest. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None during the period of this report. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock currently trades on the Over-the-Counter Bulletin Board (OTCBB) under the symbol “MGUY, and on the Frankfort Stock Exchange under the symbol BKX.As of March 22, 2010, there were 57,445,987 common shares issued and outstanding. Our stock began trading on the OTCBB on July 11, 2007.Following are the high and low sales prices by quarter since that time: OTC Bulletin Board Sales Prices for MGUY Quarter Ended High Low September 30, 2007 December 31, 2007 March 31, 2008 June 30, 2008 September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 The closing price of our stock on March 22, 2010 was $0.04. Holders As of December 31, 2009, there were at least 80 shareholders of record of the Company’s common stock.The number of shareholders of record was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies.The transfer agent and registrar for our common stock is Holladay Stock Transfer, Inc., located at 2939 North 67th Place, Scottsdale, Arizona 85251 [Tel: (480) 481-3940, Fax: (480) 481-3941]. Dividends To date the Company has not declared or paid cash dividends on our capital stock and does not anticipate paying any cash dividends in the foreseeable future, but intends to retain its capital resources for reinvestment in its business. Any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements and other factors as the board of directors deems relevant. Our Board of Directors has the right to authorize the issuance of preferred stock, without further stockholder approval, the holders of which may have preferences over the holders of the common stock as to payment of dividends. Securities Authorized for Issuance Under Equity Compensation Plans The Company’s Board of Directors approved a 2007 Stock Incentive Plan on or about August 8, 2007, which authorized the issuance to management and employees of up to 4,000,000 shares of the Company’s common stock.To date, the Board has approved the issuance of options to purchase 2,250,000 of the Company’s common stock at a price of $0.30 per share, expiring August 7, 2012.The options vest sequentially over a one-year period that commenced on August 8, 2007. Recent Sales of Unregistered Securities There have been no recent sales of unregistered securities since the Company’s last report of such sales in the Current Report on Form 8-K filed on June 16, 2008. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended December 31, 2009. ITEM 6. SELECTED FINANCIAL DATA. The Company is a “smaller reporting company,” as defined by Rule 229.10(f)(1) (Regulation S-K), and is not required to provide information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Plan of Operation We do not anticipate any significant changes to the number of employees. Cash Requirements We may require additional funds to satisfy the terms under our agreement to acquire the Excelaron Interest should the Amended Qualifying Transaction Agreement be unsuccessful.Subsequent to the year ended December 31, 2009 we entered into a Definitive Agreement in order to effectuate the Excelaron Transaction.Following several amendments to, the Agreement, on March 26, 2010 we entered into the Amended Qualifying Transaction Agreement pursuant to which we agreed to accept $1,000,000 Canadian Dollars and the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest.If the agreement is consummated on or before the anticipated closing date of April 30, 2010 our cash position will significantly improve although further cash requirements may be necessary to carry out future projects. Further cash requirements may be necessary should we undertake completion of our suspended well drilled in Southeastern Saskatchewan and for general operating expenses.These funds may be raised through equity financing, debt financing, the sale of assets, or other sources, which may result in further dilution in the equity ownership of our shares. There is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on his investment in our common stock. Further, we may continue to be unprofitable. Selected Annual Financial Information Cash Investments Working capital Total assets Shareholders' equity Share capital Weighted average common shares outstanding Retained loss ) ) Cash flow from operations ) ) Net loss ) ) Loss per share ) ) As at December 31, 2009, we had total assets of $1,622,400 as compared to $1,483,608 at December 31, 2008.Working capital at December 31, 2009 was $262,269 (working capital at December 31, 2008 ­ $924,346). As at year-end December 31, 2009, we had current liabilities of $405,898 relative to current liabilities of $559,262 at December 31, 2008.Our total liabilities decreased by $153,364.In 2008 the disposition of our 20% working interest in the EWA Concession reduced our accounts payable by $759,000.We also repaid all loans to shareholders and related parties resulting in a further decrease of accounts payable of approximately $270,000.Current accounts payable consist of new payables arising as a result of the drilling program in 2008 including a charge of $31,313 owed to the Ministry of Energy and Resources in Saskatchewan Canada as a security deposit under the Orphan Well Fund. In addition, a charge of $34,702 has been booked as an accrual to accounts payable for penalties expected to be imposed by the Canadian Revenue Agency in connection with funds raised in 2008 on a flow-though basis.Under the Canadian Income Tax Act the funds raised were required to be used for qualified Canadian Exploration Expenditures (CEE).At December 31, 2009 the company estimated that is has spent approximately CAD$1,028,414 on qualified capital exploration expenditures leaving a commitment of approximately CAD$726,000 that is required to be spent on exploration in Canada by July of 2010.Late penalties began to accrue beginning in February of 2009. Year ended December 31, 2009 Year ended December 31, 2008 Expenses General & Administration: Internet and telephone Professional fees Rent Employee stock options - Travel & Promotion Wages Other Total General and administration expenses Impairment on resource properties - Gain on disposition EWA - Gain on sale of held for trading shares - Service revenue - For the year-ended, 2009 total general and administrative costs were $790,211 compared to $1,374,762 in the prior year.Internet and telephone charges decreased 33% as a result of the company switched from traditional telephone lines to digitized voice services.Professional fees also decrease from $372,062 in the prior year to $216,434 in 2009.Professional fees decreased as the company employed far fewer third party services than in 2008.Rent expenses have decreased increased by $13,883.There were no stock options granted or vested in 2009.Travel and Promotions costs decreased to $119,289 for 2009 compared to $298,258 in the prior year.Travel and promotions costs decreased as a result of the global economic downturn.Wages decreased to $215,820 in 2009 compared to $280,487 in 2008 as the company’s workforce was downsized. In 2008, Company assessed the results of its Saskatchewan drilling program at year end and wrote-down all lease costs and cost to acquire the leases as impaired; in addition, the cost of drilling the second well which resulted in a dry-hole was also written-down as impaired along with other costs not associated with the first well which has been suspended pending further evaluation. In 2008 we disposed of our interest in the EWA Concession, involving a transfer to the 4,000,000 common shares of Sea Dragon Energy and the forgiveness of cash calls payable will improve its liquidity in 2009 through sale of common shares of Sea Dragon. In 2009 we sold 2,784,000 common shares of Sea Dragon for gross proceeds of approximately $600,000. The cash outflow for operations in 2009 increased to $1,102,986, compared to $1,024,366 in the prior year. Cash used in investing activities was $155,460 as cash proceeds from the sale of investments held for sale was greater than the outflows for exploration and evaluation during the year compared to a loss of $849,318, in 2008, due to the drilling program embarked on at the end of 2008. Cash generated from financing activities was $145,320, compared to $2,380,963.Cash generated from financing in 2009 was as a result of shareholder loans made to the Company and in 2008 the Company raised funds as a result of the issuance of further equity. Milestones During the year ended December 31, 2009 On February 12, 2009 we entered into an agreement with Excelaron , a California based company, whereby Excelaron has agreed to permit us to subscribe for a 40% Members Percentage Interest in Excelaron , we we refer to as the “Excelaron Interest.”.In substance the subscription of this interest is contingent upon us making a $2,300,000 capital contribution to be used to acquire and develop oil and gas lease agreements that Excelaron has entered into.These leases are located in California.Should we not meet the contingent payment amounts our interest in Excelaron would be significantly reduced.For every $250,000 invested below $1,000,000 the company would receive a 2% interest in Excelaron and a 5% for each $250,000 above $1,000,000. On September the 9, 2009 we entered into an Extension Agreement with Excelaron to extend the time for the Company to make the capital contribution that was subject to the Agreement dated February 11, 2009.The Extension Agreement requires that within 60 days of the execution of the agreement subject to being extended for a period of up to an additional 45 days if necessary a further $1,000,000 payment be made.Subsequently, upon issuance of the Environmental Impact Report approving the Huasna Project a final payment of $875,000 is to be paid. On October 5, 2009 we entered a binding letter of intent with Vesta, Excelaron and other parties pursuant to which we agreed to sell and assign our 40% interest in Excelaron Interestin exchange for 38,500,000 common shares of Vesta, as part of a qualifying transaction in accordance with the policies of the TSX Venture Exchange pursuant to which Vesta would become a publicly traded company on the TSX-V. Subsequent to the year ended December 31, 2009. Subsequent to the year ended December 31, 2009 we entered into a Definitive Agreement in order to effectuate the Excelaron Transaction.Following several amendments to, the Agreement, on March 26, 2010 we entered into the Amended Definitive Agreement pursuant to which we agreed to accept, in lieu of the Vesta Shares, an aggregate of $1,000,000 Canadian Dollars and the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest. The Amended Agreement, among other things, also relieves us of our undertaking to Excelaron to to pay a $2,300,000 capital contribution to be used to acquire and develop oil and gas lease.This obligation will Excelaron Interest to the acquiring party . The transactions contemplated by the Amended Agreement are expected to be consummated by April 30, 2010. We are concentrated in geographic area; Southeastern Saskatchewan, Canada and in the State of California, U.S.A. We discontinued our exploration activities in the Arab Republic of Egypt through the disposition of its 20% working interest in the East Wadi Araba Concession (“EWA Concession”) on April 25, 2008. We disposed of our interest in the EWA Concession in order to focus on our Canadian assets and release our obligations related to cash calls due and payable to Sea Dragon Energy pursuant to unsuccessful exploration activity undertaken on the concession in 2007. We entered into anAgreement of Purchase and Sale with Egypt Oil Holdings Ltd. (Egypt Oil), Sea Dragon Energy Inc. (Sea Dragon) and Dover Investments Ltd.The Agreement, with an effective date of March 21, 2008, was part of a larger transaction (the “Transaction”) that closed on April 24, 2008.The Transaction resulted in the sale of our 20% working interest in the EWA Concession Agreement (Concession) to Sea Dragon in exchange for satisfaction of our outstanding “Cash calls payable” ($759,306) related to our drilling program on the Concession, a cash payment of $100,000 CDN plus 4,000,000 shares of Sea Dragon’s common stock, valued at an estimated $0.15 per share based on a recent share offering of Sea Dragon, a publicly traded company.Ninety percent of Sea Dragon’s shares received by us for this transaction have been placed in escrow.The terms of the escrow call for therelease of these shares on the earlier of: (i) the Company announcing the drilling results of the second exploratory well drilled on the Concession (note 5); or (ii) July 31, 2009. We raised net proceeds of $2,448,213 used to fund an exploration program on our leases located in South Eastern Saskatchewan at the end of 2008 and for general operating activities. We commenced an exploration program in 2008 on its leased properties located in eastern Saskatchewan.The first well encountered a heavily oil stained, marginal reservoir, within the Bakken interval.This well has been suspended.A determination has not been made regarding the extent of oil reserves, if any, or the classification of same.Further analysis is expected to be completed in 2009.A second well was drilled and abandoned after encountering a wet zone at the Bakken reservoir level. Our exploration program previously announced for its South Eastern Saskatchewan properties has changed significantly. Further exploration in Saskatchewan has been postponed as we evaluate the results of the wells drilled to date.Due to expiration of the leased property, a lack of cash and lower oil prices than anticipated, we have realized an impairment charge of $1,203,247 related to the expiration of substantially all leased property assets and their related acquisition costs previously capitalized on the balance sheet as Exploration and Evaluation.A further impairment charge of $412,134 has been recognized for the dry hole and other related costs of the 2008 exploration.The suspended well costs have been recorded as a capitalized asset pending determination of reserves, if any. Purchase of Significant Equipment We do not intend to purchase any significant equipment (excluding oil and gas activities) over the next twelve months ending December 31, 2010. Going Concern We have suffered recurring losses from operations. The continuation of our company as a going concern is dependent upon our company attaining and maintaining profitable operations and raising additional capital. The financial statements do not include any adjustment relating to the recovery and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should our company discontinue operations. Due to the uncertainty of our ability to meet our current operating expenses and the capital expenses noted above, in their report on the annual financial statements for the period ended December 31, 2008, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements for the period ended December 31, 2009, contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. The continuation of our business is dependent upon us raising additional financial support. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. There are no assurances that we will be able to obtain further funds required for our continued operations. As noted herein, we are pursuing various financing alternatives to meet our immediate and long-term financial requirements. There can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. If we are not able to obtain the additional financing on a timely basis, we will be unable to conduct our operations as planned, and we will not be able to meet our other obligations as they become due. In such event, we will be forced to scale down or perhaps even cease our operations. Recently Issued Accounting Standards In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statements No. 109”. FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a two-step method of first evaluating whether a tax position has met a more likely than not recognition threshold and second, measuring that tax position to determine the amount of benefit to be recognized in the financial statements. FIN 48 provides guidance on the presentation of such positions within a classified statement of financial position as well as on derecognition, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The adoption of this statement in fiscal 2007 did not have a material effect on our company's financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in Generally Accepted Accounting Principles (GAAP), and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. We are currently evaluating the impact of adopting SFAS No. 157 but do not expect that it will have a material effect on our financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R)”. This statement requires employers to recognize the over funded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The provisions of SFAS 158 are effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006. The adoption of this statement did not have a material effect on our company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115 ”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 141R, “Business Combinations”. This statement replaces SFAS 141 and defines the acquirer in a business combination as the entity that obtains control of one or more businesses in a business combination and establishes the acquisition date as the date that the acquirer achieves control. SFAS 141R requires an acquirer to recognize the assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree at the acquisition date, measured at their fair values as of that date. SFAS 141R also requires the acquirer to recognize contingent consideration at the acquisition date, measured at its fair value at that date. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008, and earlier adoption is prohibited. In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements Liabilities –an Amendment of ARB No. 51”. This statement amends ARB 51 to establish accounting and reporting standards for the Non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008, and earlier adoption is prohibited. In March 2008, the FASB issued Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities (“SFAS 161”), which is effective January 1, 2009.SFAS 161 requires enhanced disclosures about derivative instruments and hedging activities to allow for a better understanding of their effects on an entity’s financial position, financial performance, and cash flows.Among other things, SFAS 161 requires disclosures of the fair values of derivative instruments and associated gains and losses in a tabular format. In May 8, 2008, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 162, the Hierarchy of Generally Accepted Accounting Principles, which will provide framework for selecting accounting principles to be used in preparing financial statements that are presented in conformity with U.S. generally accepted accounting principles (GAAP) for nongovernmental entities.With the issuance of SFAS No. 162, the GAAP hierarchy for nongovernmental entities will move from auditing literature to accounting literature.In June 2009, the FASB issued SFAS No. 168, "The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles a replacement of FASB Statement No. 162," and approved—the FASB Accounting Standards Codification (Codification) as the single source of authoritative nongovernmental US GAAP. The Codification does not change current US GAAP, but is intended to simplify user access to all authoritative US GAAP by providing all the authoritative literature related to a particular topic in one place. In June 2008, the FASB issued FASB Staff Position Emerging Issues Task Force (EITF) No. 03-6-1, determining whether instruments granted in share-based payment transactions are participating securities (“FSP EITF No. 03-6-1”).Under FSP EITF No. 03-6-1, unvested share-based payment awards that contain rights to receive non-forfeitable dividends (whether paid or unpaid) are participating securities, and should be included in the two-class method of computing EPS. FSP EITF No. 03-6-1 is effective for fiscal years beginning after December 15, 2008, and interim periods within those years. We do not expect that any of these recently issued accounting standards have a material effect on our company’s financial statements. Application of Critical Accounting Policies Our audited financial statements and accompanying notes are prepared in accordance with Generally Accepted Accounting Principles (GAAP) used in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financials. See Note 2 to the Financial Statements under ITEM 8. Oil and Gas Properties We follow the full cost method of accounting for our oil and gas operations. Under this method, all cost incurred in the acquisition, exploration and development of oil and gas properties are capitalized in one cost center, including certain internal costs directly associated with such activities. Proceeds from sales of oil and gas properties are credited to the cost center with no gain or loss recognized unless such adjustments would significantly alter the relationship between capitalized costs and proved oil and gas reverses. If capitalized costs, less related accumulated amortization and deferred income taxes, exceed the “full cost ceiling”, the excess is expensed in the period such excess occurs. The “full cost ceiling” is determined based on the present value of estimated future net revenues attributable to proved reserves, using current product prices and operating costs at the balance sheet date plus the lower of cost and fair value of unproved properties within the cost center. Costs of oil and gas properties are amortized using the unit-of-production method based upon estimated proven oil and gas reserves upon the commencement of production. The significant unproven properties are excluded from the costs subject to depletion. As at December 31, 2009, we do not have any proved reserves. Stock Based Compensation We implemented the following new critical accounting policy related to our stock-based compensation.Beginning August 8, 2007, we began accounting for Stock options under the provisions of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (FAS 123(R)), which requires the recognition of the fair value of stock-based compensation. Under the fair value recognition provisions for FAS 123(R), stock-based compensation cost is estimated at the grant date based on the fair value of the awards expected to vest and recognized as expense ratably over the requisite service period of the award. We were already using the fair value method under SFAS 123 and the main difference is the estimation of forfeitures in order to estimate the awards not expected to vest. We have used the Black-Scholes valuation model to estimate fair value of our stock-based awards which requires various judgmental assumptions including estimating stock price volatility and expected life. Our computation of expected volatility is based upon historical volatility. In addition, we consider many factors when estimating expected life, including types of awards and historical experience. Off-balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. The Company is a “smaller reporting company,” as defined by Rule 229.10(f)(1) (Regulation S-K), and is not required to provide information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Mogul Energy International, Inc. (an exploration stage company) Financial Statement Index Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheet F-2 Statements of Operations .F-3 Statement of Shareholders’ Equity F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors Mogul Energy International, Inc. (an exploration stage company) Seattle, WA We have audited the accompanying balance sheets of Mogul Energy International, Inc., a Delaware corporation, as of December 31, 2009 and December 31, 2008, and the related statements of operations, shareholders' equity and cash flows for the years then ended, and for the period from July 25, 2005 (inception) to December 31, 2009. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mogul Energy International, Inc. (an exploration stage company) as of December 31, 2009 and December 31, 2008, and the results of its operations and its cash flows for the years then ended, and for the period from July 25, 2005 (inception) to December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company is in the exploration stage, has not yet achieved profitable operations and is dependent on its ability to raise capital from stockholders or other sources to sustain operations. These factors, along with other matters set forth in Note 2, raise substantial doubt that the Company will be able to continue as a going concern.Management’s plan to address these matters is disclosed in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Jorgensen & Co. (a registered public accounting firm) /s/ Jorgensen & Co. March 24, 2010 Bellevue, Washington F-1 Mogul Energy International, Inc. (an exploration stage company) Balance Sheets (expressed in U.S. dollars) Audited December 31, December 31, Assets: Current Cash $ $ Receivable Investment - held for sale Prepaid and Deposits Total current assets Non-current Exploration and evaluation Total Assets $ $ Current Liabilities: Accounts payable and accrued $ $ Bank overdraft - Loans from shareholders - Total current liabilities Contingencies and commitments - - Total Liabilities Shareholders’ Equity: Deficit accumulation during exploration stage $ ) $ ) Common stock (Authorized: 100,000,000 shares, $0.0001 par value. Outstanding: 57,445,987 shares at 12/31/09 and 12/31/08) Additional paid-in capital Warrants & Options: Preferred: 10,000,000 shares authorized, none issued - - Foreign exchange adjustment ) ) Other comprehensive income (loss) ) Total Shareholders’ Equity Total Shareholders’ Equity and Liabilities $ $ The Notes are an integral part of the Financial Statements F-2 Mogul Energy International, Inc. (an exploration stage company) Statements of Operations For the Years Ended December 31, 2008 and 2009 and For the Period July 25, 2005 (inception) to December 31, 2009 (expressed in U.S. dollars) Audited Year Ended December 31, 2009 Year Ended December 31, 2008 Cumulative from July 25, 2005 (inception) to December 31, 2009 Expenses: General and administrative $ ) $ ) $ ) Impairment - ) ) Other income and expenses Revenue for services - Gain on disposition exploration property - Gain on sale of investment held for sale - Interest income - Settlement of lawsuit - - ) Net income (loss) for the periods $ ) $ ) $ ) Other comprehensive income: Net unrealized gain (loss) on investments held for sale for periods $ $ ) $ Foreign exchange adjustment ) ) ) Total other comprehensive gain (loss) for the periods $ $ ) $ Total comprehensive net gain (loss) for the periods $ ) $ ) $ ) Basic earnings (loss) per share $ ) $ ) Weighted average common shares outstanding The Notes are an integral part of the Financial Statements F-3 Mogul Energy International, Inc. (an exploration stage company) Statement of Shareholders’ Equity (expressed in U.S. dollars) Audited Number of Common shares Par Value Additional Paid in Capital Warrants & Options Other. Income Deficit Accumulated During Exploration Stage Totals Shares issued at $0.001 $ $ $
